Exhibit 99.1 Contact: Kearstin Patterson Corporate Communications 615-236-4419 (office) 615-517-6112 (mobile) kpatterson@biomimetics.com BioMimetic Therapeutics Receives Orphan Drug Designation for rhPDGF-BB Treatment of Osteochondritis Dissecans Franklin, Tenn – August 12, 2010 - BioMimetic Therapeutics, Inc. (NASDAQ: BMTI) today announced that it has received orphan drug designation from the Food and Drug Administration (FDA) for its protein therapeutic, recombinant human platelet derived growth factor (rhPDGF-BB), to be used in conjunction with autograft and/or commercially available osteochondral allograft for the treatment of osteochondritis dissecans (OCD) of the knee, elbow or ankle. OCD is a joint condition in which cartilage, along with a fragment of the bone beneath it (subchondral bone), becomes detached from the end of a bone due to a loss of blood supply. Orphan drug status, designated to drugs that have the potential to treat rare diseases, provides an accelerated path to FDA approval and may provide seven years of market exclusivity. “We are fortunate that our rhPDGF-BB platform technology has the opportunity to improve healing across a broad array of injuries. In sports medicine, we’ve had a robust product development program for some time evaluating product candidates for tendon, ligament and cartilage repair. This orphan designation should facilitate this work in the cartilage area,” said Dr. Samuel Lynch, president and CEO of BioMimetic Therapeutics. “OCD can be a severely painful joint disorder for which there is a lack of consensus on an optimal therapeutic treatment. Surgery is often required, but rarely completely alleviates the disorder.” Orphan drug designation was designed by the FDA to encourage the development of therapeutic products for clinical indications that affect fewer than 200,000 individuals within the United States. In addition to a possible seven years of marketing exclusivity from the date of drug approval, drugs that receive orphan drug designation obtain tax credits for clinical investigation costs, marketing application filing fee waivers and assistance from the FDA in the drug development process. Orphan drug designation does require a clinical trial to gain market approval authorization through the New Drug Application (NDA) process. Osteochondritis Dissecans Osteochondritis dissecans (OCD) is a disease affecting an articular surface, most commonly in the knee, ankle, and elbow joints, involving the partial or total separation of a cartilage and subchondral bone complex from the underlying osseous bed1. Symptoms of OCD include swelling of the joint, decreased or altered joint movement, stiffness, pain, joints that “stick” or “lock”, and “clicking” when the joint is moved. The etiology of the disease is multifactorial and may include trauma, ischemia, abnormal ossification centers, and genetic predisposition2. The adult form of the disease is associated with a diminished prognosis and increased necessity for surgical intervention, coupled with a predisposition to early osteoarthritis3. Schenck RC and Goodnight JM. Osteochondritis dissecans. J Bone Joint Surg Am 1996; 78(3):439-56.
